DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (US Publication No.: US 2015/0168792 A1 of record, “Woo”) in view of Nishioka (JP 2010-14901 A, as attached in IDS dated 9/25/20 of record) and Yu et al (US Publication No.: US 2016/0091743 A1, “Yu”). 
Woo discloses a method for manufacturing an optical device comprising:
A first outer substrate having a curved surface substrate (Figure 3, first outer substrate SUB1), a second outer substrate disposed opposite to the first outer substrate (Figure 3, second outer substrate 
Woo fails to disclose that the method comprises holding the first outer substrate in a planar state by suction or pressurization at a convex portion of the curved surface substrate; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent; and releasing the suction or pressurization of the curved surface substrate, to which the active liquid crystal element or the polarizer is attached, to return the first outer substrate to a curved surface state. 
However, Nishioka discloses a similar method comprising a step of holding the first outer substrate in a planar state by suction or pressurization at a convex portion of the curved surface substrate; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent; and releasing the suction or pressurization of the curved surface substrate, to which the active liquid crystal element or the polarizer is attached, to return the first outer substrate to a curved surface state (Nishioka, Figures 1-5 disclose steps of holding the outer substrate in a planar state using suction and then attaching the liquid crystal element 30; Paragraphs 0044-0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include holding the first outer substrate in a planar state as disclosed by Nishioka. One would have been motivated to do so for the purpose of fully adhering a backlight module and liquid crystal display module to one another (Nishioka, Paragraph 0048). 
Woo also fails to disclose a step of attaching the second outer substrate through the encapsulating agent to an upper part of the active liquid crystal element or the polarizer attached to the one side of the first outer substrate under a state where the suction or pressurization is released and the first outer substrate is returned to the curved surface state.
However, Yu discloses a similar method comprising a step of attaching the second outer substrate through the encapsulating agent to an upper part of the active liquid crystal element or the polarizer attached to the one side of the first outer substrate under a state where the suction or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a step of attaching a second outer substrate in a curved state as disclosed by Yu. One would have been motivated to do so for the purpose of creating a curved display device while reducing staining of the display (Yu, Paragraph 0038-0047). 

Regarding Claim 4, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1, wherein the first and second outer substrates are glass substrates (Woo, Paragraph 0075 discloses glass substrates).

Regarding Claim 5, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1, wherein the second outer substrate is a curved surface substrate (Woo, Figure 2B discloses a curved surface substrate as the second outer substrate SUB2).

Regarding Claim 6, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1, wherein the first and second outer substrate have curvatures different from each other (Woo, Paragraph 0062 discloses that the upper outer substrate SUB1 has a larger curvature radius than the lower outer substrate SUB2 in a convex direction).

Regarding Claim 7, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 5, wherein a curvature radius having a large curvature in the first and second outer substrate is in a range of 100R to 10,000R (Woo, Paragraphs 0083-0084).

Regarding Claim 8, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 5, wherein curvature centers of the first and second outer substrates in .

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Publication No.: US 2009/0185127 A1 of record, “Tanaka”) in view of Nishioka and Yu.
Tanaka discloses a method for manufacturing an optical device comprising:
A first outer substrate having a curved surface substrate (Figure 1B, first outer substrate 210), a second outer substrate disposed opposite to the first outer substrate (Figure 1B, second outer substrate 310), and an active liquid crystal element or a polarizer encapsulated by an encapsulating agent between the first and second outer substrate (Figure 1B, active liquid crystal element 350; Paragraph 0033).
Tanaka fails to disclose that the method comprises holding the first outer substrate in a planar state by suction or pressurization at a convex portion of the curved surface substrate; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent; and releasing the suction or pressurization of the curved surface substrate, to which the active liquid crystal element or the polarizer is attached, to return the first outer substrate to a curved surface state. 
However, Nishioka discloses a similar method comprising a step of holding the first outer substrate in a planar state by suction or pressurization at a convex portion of the curved surface substrate; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent; and releasing the suction or pressurization of the curved surface substrate, to which the active liquid crystal element or the polarizer is attached, to return the first outer substrate to a curved surface state (Nishioka, Figures 1-5 disclose steps of holding the outer substrate in a planar state using suction and then attaching the liquid crystal element 30; Paragraphs 0044-0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Tanaka to include holding the first outer substrate in a planar state as disclosed by Nishioka. One would have been motivated to do so for the purpose of fully adhering a backlight module and liquid crystal display module to one another (Nishioka, Paragraph 0048). 

However, Yu discloses a similar method comprising a step of attaching the second outer substrate through the encapsulating agent to an upper part of the active liquid crystal element or the polarizer attached to the one side of the first outer substrate under a state where the suction or pressurization is released and the first outer substrate is returned to the curved surface state (Yu, Figure 3, second outer substrate 200 is attached to active liquid crystal element 3 via encapsulating agent 310 in a state where first outer substrate 100 is already curved; Paragraphs 0038-0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Tanaka to include a step of attaching a second outer substrate in a curved state as disclosed by Yu. One would have been motivated to do so for the purpose of creating a curved display device while reducing staining of the display (Yu, Paragraph 0038-0047). 

Regarding Claim 3, Tanaka in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1, wherein a difference in curvature of the first and second outer substrate is 10% or less (Tanaka, Paragraph 0037 discloses that there is no difference between curvature radii of the first and second outer substrates resulting in 0% difference which is less than 10%).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Nishioka and Yu in further view of Iijima (US Publication No.: US 2004/0090568 A1 of record).
Regarding Claim 9, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the active liquid crystal element comprises a liquid crystal host and a dichroic dye guest, and the active liquid crystal element has an active liquid crystal layer capable of switching between a first orientation state and a second orientation state.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include specific characteristics of the liquid crystal element as disclosed by Iijima. One would have been motivated to do so for the purpose of forming a display device having excellent reliability (Iijima, Paragraph 0047).
	
Regarding Claim 10, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1,
Woo fails to disclose that the active liquid crystal element and the polarizer in the optical device are encapsulated between the first and second outer substrate.
However, Iijima discloses a similar method where the active liquid crystal element and the polarizer in the optical device are encapsulated between the first and second outer substrate (Iijima, outer substrate 1 and 2, polarizer 26, liquid crystal layer 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a polarizer and liquid crystal element encapsulated between the substrates as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal transflective display having excellent reliability (Iijima, Paragraph 0047). 

Regarding Claim 11, Woo in view of Nishioka and Yu and Iijima discloses the method for manufacturing the optical device according to claim 10.
Woo fails to disclose that the active liquid crystal element and the polarizer in the optical device are encapsulated with an adhesive film present between one of the first or second outer substrates and the active liquid crystal element, between the active liquid crystal element and the polarizer, between the 
However, Iijima discloses a similar method where the active liquid crystal element and the polarizer in the optical device are encapsulated with an adhesive film present between one of the first or second outer substrates and the active liquid crystal element, between the active liquid crystal element and the polarizer, between the polarizer and one of the first or second outer substrate, and on sides of the active liquid crystal element and the polarizer (Iijima, Figure 1, outer substrates 1 and 2, active liquid crystal element 4, adhesive film 5, polarizer 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a polarizer and liquid crystal element encapsulated between the substrates as disclosed by Iijima. One would have been motivated to do so for the purpose of providing a liquid crystal transflective display having excellent reliability (Iijima, Paragraph 0047). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Nishioka, Yu and Iijima in further view of Baierl et al (US Publication No.: US 2020/0201113 A1 of record, “Baierl”). 
Regarding Claim 12, Woo in view of Nishioka and Yu and Iijima discloses the method for manufacturing the optical device according to claim 11.
Woo fails to disclose that the adhesive film is a thermoplastic polyurethane adhesive film, a polyamide adhesive film, an acrylic adhesive film, a polyester adhesive film, an EVA (ethylene vinyl acetate) adhesive film, a polyolefin adhesive film, or a thermoplastic starch (TPS).
However, Baierl discloses a similar method where the adhesive film is a thermoplastic polyurethane adhesive film, a polyamide adhesive film, an acrylic adhesive film, a polyester adhesive film, an EVA (ethylene vinyl acetate) adhesive film, a polyolefin adhesive film, or a thermoplastic starch (TPS) (Baierl, Paragraph 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to have a particular adhesive film as disclosed by . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Nishioka and Yu in further view of Wu et al (US Publication No.: US 2009/0284904 A1 of record, “Wu”).
Regarding Clam 14, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less.
Wu also does not explicitly disclose that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less. However, Wu discloses the general environment of using a suction method with a particular pressure to avoid damaging the substrates (Wu, Paragraph 0032). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less is the result-effective variable, and when this pressure is optimized to the appropriate value within the specified parameters of a given optical device, the recognized results of using a suction method for a curved display without damaging the substrates are realized. While Wu does not directly disclose that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less, Wu does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the suction in the holding of the first outer substrate in the planar state by suction is performed at a pressure of -760 mmHg or less for the purpose of using a suction method for a curved display device without damaging the glass substrates.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Nishioka and Yu in further view of Brandao Salgado et al (US Publication No.: US 2019/0012033 A1 of record, “Salgado”). 
Regarding Claim 15, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2.
While Salgado also does not explicitly disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2. Salgado discloses the general environment of using air pressure to bend and control the shape of a substrate (Salgado, Paragraph 0045). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2 is the result-effective variable, and when this pressure is optimized to the appropriate value within the specified parameters of a given optical device, the recognized results of using a pressure method to control the shape of a substrate in an efficient and accurate manner are realized. While Salgado does not directly disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2, Salgado does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Salgado, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed at a pressure in a range of .6 Kg/cm2 to 1.2 Kg/cm2 for the purpose of using a pressure method to alter the shape of substrates within a curved display in an efficient and economical manner. 
 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Nishioka and Yu in further view of Harada et al (US Publication No.: US 2011/0120619 A1 of record, “Harada”).
Regarding Claim 16, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed by disposing a flexible film on a surface of the curved surface substrate on which the convex portion is formed, and pressurizing the flexible film with a pressure roll.
However, Harada discloses a similar method where the pressurization in the holding of the first outer substrate in the planar state by pressurization is performed by disposing a flexible film on a surface of the curved surface substrate on which the convex portion is formed, and pressurizing the flexible film with a pressure roll (Harada, Figure 2; Paragraph 0041; Paragraph 0059; Paragraph 0067)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a pressurization process with a pressure roll as disclosed by Harada. One would have been motivated to do so for the purpose of altering the shape of substrate with high accuracy (Harada, Paragraph 0095). 

Regarding Claim 17, Woo in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1.
Woo fails to disclose that the pressurization and the suction in the holding of the first outer substrate in the planar state by suction or pressurization are simultaneously performed to maintain the planar state of the curved surface substrate.
However, Harada discloses a similar method where the pressurization and the suction in the holding of the first outer substrate in the planar state by suction or pressurization are simultaneously performed to maintain the planar state of the curved surface substrate (Harada, Paragraphs 0059-0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Woo to include a pressurization and suction process as .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nishioka and Yu in further view of Kim et al (US Publication No.: US 2017/0255033 A1 of record, “Kim”).
Regarding Claim 18, Tanaka in view of Nishioka and Yu discloses the method for manufacturing the optical device according to claim 1.
Tanaka fails to disclose that the attaching of the second outer substrate is performed in a state where the first outer substrate is positioned on a curved surface having a curvature.
However, Kim discloses a similar method where the attaching of the second outer substrate is performed in a state where the first outer substrate is positioned on a curved surface having a curvature (Kim, Figures 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Tanaka to include a particular attaching step as disclosed by Kim. One would have been motivated to do so for the purpose of maintaining a uniform desired curvature of the display device (Kim, Paragraph 0126). 

Regarding Claim 19, Tanaka in view of Nishioka and Yu and Kim discloses the method for manufacturing the optical device according to claim 1, wherein a difference in curvature of the first and second outer substrate is 10% or less (Tanaka, Paragraph 0037 discloses that there is no difference between curvature radii of the first and second outer substrates resulting in 0% difference which is less than 10%).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871